JUSTICE EID,
dissenting.
132 The caseworker in this case testified that she intentionally did not include a requirement in the treatment plan that mother disassociate from father because she wanted to encourage them to enter treatment together. Yet in a classic bait-and-switch, the trial court expressly based its decision on the fact that she was unable to cut ties with him,. I would find that the treatment plan was not an "appropriate" one under section 19-1-108(10), C.R.S. (2015), because, at the very least, it was misleading, and thus could not support termination in this case. According ly, I respectfully dissent.
183 Mother is a victim of domestic violence. At the conclusion of the termination hearing, the trial court stated:
I 100 percent believe that [mother] is a victim; that [father] has control over her that she wishes he did not have; that she understands better today than she ever has what a negative influence 'he has had on her life. I find that beyond a reasonable doubt-absolutely beyond a reasonable doubb-fthat she understands how awful this is.
The court, however, went, on to base its decision on mother's inability. to separate from father, stating: "But I also believe by clear and convincing evidence that she can't make him go away. And it's not safe for these children at all ... to be returned." In other words, the trial court terminated mother's parental rights based on her inability to cut ties with father.
{34 But her treatment plan did not require mother to cut ties. In fact, according to the caseworker, such a requirement was intentionally not included in the plan because there was hope that she would attend treatment with father. Instead, the plan reqmred mother to report any contact she had with father, and to not allow the children to be around him. i
85 Parental rights cannot be terminated unless it is found, by clear and convincing evidence, that "an appropriate treatment plan approved by the court has not been reasonably complied with by the parent .. or has not been successful...." § 19-8-604(c)(I), CRS. (2015) (emphasis added). An "appropriate" plan "is reasonably calculated to render the particular [parent] fit to provide adequate parenting to the child within a reasonable time and ... relates to the child's needs." § 19-1-1038(10). Thus, an appropriate treatment plan is one that séts out a course of action that will "help the parent overcome those difficulties which led to a finding that the child was neglected or dependent," - People in the Interest of C.A.K., 652 P.2d 603, 610 (Colo.1982). Here, the treatment plan did not set forth such a plan of action;: in fact, it did the very opposite. It led mother 'to believe that as long as she reported her contact with father and kept him away from the children, she could have contact with him.: At bottom, in light of the court's termination order, the treatment plan was not "appropriate" because it was mils-leading at.best.
1836 The majority takes issue with this court's characterization in the certiorari question, see maj. op. M8 'n.l, that termination was based on mother's inability to cut ties with father, Finding this to be a false premise, the majority states that the real question is whether the district court erred in terminating. mother's parental rights based on the evidence.. Id. at TT 17-18. 'But there is no arguing with the trial court's statement that "I ... believe by clear and convincing evidence that she can't make [father] go away. And it's not safe for these children at all .... to be returned." Indeed, the court of appeals understood this as the basis of the trial court's termination order. Ree People in the Interest of C.E.M., No. 14CA1527 (May 28, 2015) (stating that "the court did not believe mother was capable of keeping father away, Thus, it concluded mothers treatment plan was not success- .."). 'There is no ambiguity here; the trial court terminated mother's parental rights on the ground that she could not make father "go away."
137 As the majority correctly points out, mother did fail to report her contacts with father. Maj. op. ¶ 29. The majority transforms this failure to report into an inability to "demonstrate appropriate protective capacities in her parenting." Id. But the trial *1151court did not make this conclusion. In fact, there was no evidence that mother permitted the children to be in father's presence. As the trial court stated, the "crux" of the case was mother's relationship with father-which, under the treatment plan, was allowed to continue.
¶ 38 The majority relies upon People in the Interest of C.T.S., 140 P.3d 332 (Colo.App.2006), to support its conclusion. . Maj. op. 127. In CTS., mother's parental rights were terminated for her failure to disasso-clate herself from father, even though she was not required to terminate the relationship under her treatment plan. 140 P.3d at 334. There are factual differences between this case and C.T.S.; for example, in that casé, caseworkers "had advised mother that the children were more likely to be returned to her if she separated from father." Id. But to the extent that C.T.S. based termination on mother's failure to cut ties with father when the treatment plan included no such requirement, it should simply be overruled. In this case, the trial court expressly noted its reliance on C.T.S., which is further evidence that it did not see a problem in terminating mother's parental rights based on mother's failure to end her relationship with father when such a condition was intentionally omitted from the treatment plan.
1 39 In the end, the treatment plan in. this case set mother up for failure from the beginning. By permitting her to continue her relationship with father, the plan-by definition-set the stage for termination, and was therefore not appropriate. Because the majority implicitly approves of this practice, I respectfully dissent,
I am authorized to state that CHIEF JUSTICE RICE and JUSTICE COATS join in this dissent.